DETAILED ACTION                                                                                 
This is in response to Applicant’s reply dated 3/10/21.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
Applicant’s amendment to include “computer storage media”, as described in [para. 0042] of Applicant’s Specification, is insufficient to overcome the rejection of claim 20 under Sec. 101 because the description is merely illustrative and open-ended.  Moreover, the description does not explicitly specify a non-transitory computer storage media.  Therefore, the rejection of claim 20 under Sec. 101 is maintained.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Pavlovski (US 2013/0094451) hereafter Pav451.

Regarding Claim 1,
A system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 

collecting data relating to two or more devices detected by a mobile network operator [Pav451: 0018; using the dual SIM technology described herein, a first physical device that attempts to register with a home location register (HLR) using the shared-identity SIM may be granted registration and provided with session information; the devices may then configure the shared-identity SIM with the obtained session information and switch to the shared-identity SIM for multiplexed communications as part of the respective logical device group; 0017; for cellular applications, physical devices are equipped with two subscriber identity module (SIM) cards; a first "shared-identity" SIM module in each physical device within a logical group is configured for shared communications over a wireless network via a shared logical device physical network address; multiple wireless communication sessions between an application-level device, such as an application server, and the physical devices within the logical group are multiplexed over a single wireless channel by a channel sharing gateway]; 

identifying an association between the two or more devices, wherein the association indicates the two or more devices share at least one of a common user or a common user account [Pav451: 0019; each device within a logical group is assigned to a common logical device identity (i.e., shared logical device physical network address) for physical communications using the shared-identity SIM card; 0018; the devices may then configure the shared-identity SIM with the obtained session information and switch to the shared-identity SIM for multiplexed communications as part of the respective logical device group; 0017; the devices may then configure the shared-identity SIM with the obtained session information and switch to the shared-identity SIM for multiplexed communications as part of the respective logical device group]; 

grouping the two or more devices into a device group based on the identified association; and assigning one or more personal gateways to the device group, wherein the one or more personal gateways are operated by the mobile network operator [Pav451: device group == logical device group; 0015; a shared logical device physical network address is assigned to each of a group of wireless physical devices and a single wireless communication channel is used to communicate with all devices in the group; the group of wireless physical devices forms a logical device group addressable via the shared logical device physical network address within a wireless network; 0019; the multi-device monitoring and control using intelligent device channel sharing is implemented by grouping wireless physical devices into logical device pools /groups; each device within a logical group is assigned to a common logical 

Regarding Claim 2,
wherein the data comprises at least one of account information, billing information, device information, or behavioral data [Pav451: 0017; a first "shared-identity" SIM module in each physical device within a logical group is configured for shared communications over a wireless network via a shared logical device physical network address; multiple wireless communication sessions between an application-level device, such as an application server, and the physical devices within the logical group are multiplexed over a single wireless channel by a channel sharing gateway]. 

Regarding Claim 3,
wherein at least a portion of the data is collected from a data source external to the mobile network operator [Pav451: external data source == shared-identity SIM; 0017; A first "shared-identity" SIM module in each physical device within a logical group is configured for shared communications over a wireless network via a shared logical device physical network address; 0018; using the dual SIM technology described herein, a first physical device that attempts to register with a home location register (HLR) using the shared-identity SIM may be granted registration and provided with session information]. 

Regarding Claim 4,
obtain the session information for use with the shared-identity SIM from the channel sharing gateway; the devices may then configure the shared-identity SIM with the obtained session information and switch to the shared-identity SIM for multiplexed communications as part of the respective logical device group. 

Regarding Claim 5,
wherein grouping the two or more devices comprises recording at least the two or more devices and the identified association in a storage location [Pav451: 0032; the channel sharing gateway maintains a register of physical devices and logical device associations using a data structure stored within a memory, as appropriate for a given implementation; 0042; the channel sharing gateway 104 maintains a register of physical devices and the logical device pool/group (e.g., the logical device_1 112 through the logical device_X 114) with which each physical device is associated]. 

Regarding Claim 6,
wherein assigning the one or more personal gateways comprise generating, by the mobile network operator, at least one logical gateway [Pav451: 0017; multiple a channel sharing gateway]. 

Regarding Claim 7,
the method further comprising: using the one or more personal gateways to provide a private area network for the device group [Pav451: 0017; multiple wireless communication sessions between an application-level device, such as an application server, and the physical devices within the logical group are multiplexed over a single wireless channel by a channel sharing gateway; 0019; the channel sharing gateway interfaces between the application server and a wireless network element, such as a base station, that ultimately interconnects with the physical devices within the logical device group; the channel sharing gateway operates to multiplex the multiple wireless communication sessions over the single shared communication channel using the shared-identity SIM card]. 

Regarding Claim 8,
wherein the private area network enables the two or more devices in the device group to detect each other and communicate securely with each other [Pav451: 0019; the channel sharing gateway interfaces between the application server and a wireless network element, such as a base station, that ultimately interconnects with the physical devices within the logical device group; the channel sharing gateway operates to multiplex the multiple wireless communication sessions over the single shared channel sharing gateway causes each physical device to initiate transmission of data packets generated by the physical device (e.g., monitored data, status, etc.) by sending a token to the respective physical devices within data packets that are logically addressed to the respective physical devices using the physical device identifiers encoded within the payload of the respective messages; each physical device responds with its physical device identifier encoded into a payload of a response data packet that is physically addressed to the channel sharing gateway using the common shared logical device identity]. 

Regarding Claim 9,
wherein the one or more personal gateways further provide at least one of DHCP assignment of IP addresses, NAT, DNS functions, port forwarding, or port blocking [Pav451: 0032; the channel sharing gateway uses NAT to manipulate data packets/messages communicated between the application server and the respective wireless physical devices by encapsulating the data packet for the physical device into a packet for the logical device physical address with which the physical device is logically associated]. 

Regarding Claim 10,
wherein the one or more personal gateways further provide at least one of IP address binding, MAC address binding, broadcast message delivery to the device group, or an interface for configuring the one or more personal gateways [Pav451: a logical address for the group of devices; 0025; multiple physical devices may be addressed within a payload of a single logical message. For example, broadcast messages may be used to configure, reset, or otherwise interact with a number of devices within a logical group]. 

Regarding Claim 11, 
wherein each of the one or more personal gateways is assigned a subnet, and wherein the each of the two or more devices in the device group are assigned a private IP address on the subnet [Pav451: 0041; the channel sharing gateway 104 interfaces with a base station 106 to communicate, via multiple communication channels represented as a communication channel 108 through a communication channel 110, with physical devices that are organized into logical pools/groups represented as a logical device_1 112 through a logical device_X 114; 0034; the channel sharing gateway may use an Internet protocol (IP) addressing scheme to ensure devices do not send IP packets at the same time using the token-based techniques described herein]. 

Regarding Claim 12,
wherein the one or more personal gateways provide access control for the two or more devices in the device group, wherein the access control is defined using one or more access policies stored by the mobile network operator [Pav451: 0095; the process 

Regarding Claims 13-14 and 17-19, which recite the same claim limitations as those in claims 1-3 and 5-8 above, the same rationale of rejection as presented in claims 1-3 and 5-8 is applicable. 

Regarding Claim 15,
wherein the common user associated with the one or more devices is further associated with a plurality of user accounts, wherein at least one of the one or more devices is registered to each of the plurality of user accounts [Pav451: 0019; the multi-device monitoring and control using intelligent device channel sharing is implemented by grouping wireless physical devices into logical device pools /groups; each device smart grid applications, such as monitoring and controlling electrical power distribution networks, and other networks including water distribution networks, and gas distribution networks; 0036; Within a smart grid implementation, electricity power network components include devices such as transformers, switches, cables, and other componentry; these electricity power network components are monitored by intelligent devices, such as application servers, that gather and communicate electrical status, such as voltage, current, and power over an Internet protocol-based (IP-based) data communications network to remote servers; smart grid also incorporates network communications and processing features within customer premise-based meters, referred to herein as "smart meters," that relay electricity consumption data and alarms to the electricity supplier]. 

Regarding Claim 20, which recites a computer storage media storing computer executable instructions that when executed cause a computing system to perform a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pav451 in view of Mechtri et al., “Inter and Intra Cloud Networking Gateway as a Service”, IEEE 2nd International Conference on Cloud Computing (CloudNet), 2013.

Regarding Claim 16,
wherein a separate device group is created for each of the plurality of user accounts [Pav451: 0100; At decision point 702, the process 700 makes a determination as to whether session information for a shared-identity SIM, such as the shared-identity SIM 216, for a logical device group/pool has been received; the process 700 receives the session information from authorized physical devices via the shared-identity SIM 216; as such, the process 700 may receive wireless session information for cellular communication with the logical device group from the one of the wireless physical devices in the logical device group; 0036; smart grid also incorporates network customer premise-based meters, referred to herein as "smart meters," that relay electricity consumption data and alarms to the electricity supplier], and 

However, Pav451 does not teach that a separate personal gateway is assigned to each separate device group.
POSITA would have considered Mechtri’s CNGs for different clouds and would have incorporated it in Pav451’s provision of channel sharing involving multiple device groups.

Mechtri teaches:
wherein a separate personal gateway is assigned to each separate device group [Sec. III-B; personal gateway == CNG; the CNGs (cloud networking gateway) will be used to establish dynamic and secure VPNs between resources deployed in different clouds and to provide essential networking services]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Pav451 and Mechtri because the users will need only a minimum number of public IP addresses, equal to the number of cloud providers hosting user services instead of requiring as many addresses as there are VMs running these services [Mechtri: Sec. III-B].

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 13, and 20 on pages 7-8 of the Remarks section that Pav451 does not teach identifying associations between devices based upon a user or a user account.  Rather, the groups are defined based upon a hardware characteristic i.e. a common shared-identity SIM card.
Examiner’s Response:
The claim limitation recites detecting two or more devices and identifying an association among them arising from a common user or a common user account.  Pav451 teaches that wireless physical devices are grouped into logical device pools/groups as a part of multi-device monitoring and control using intelligent device channel sharing [Pav451: 0019].  Each device within a logical group is assigned a common logical device identity (i.e. shared logical device physical network address) for physical communication using a shared-identity SIM card [Pav451: 0019].  In other words, a pool of logical devices groups those devices associated with a common logical device identity.  As a result, this common logical device identity reads on “identifying association between devices”.  A "shared-identity" SIM module in each physical device within a logical group is configured for shared communications over a wireless network [Pav451: 0017].  Such devices may configure the shared-identity SIM with the obtained session information and switch to the shared-identity SIM for multiplexed communications as part of the respective logical device group [Prov451: 0018].  
In conclusion, this common logical device identity for grouping devices that uses a shared-identity SIM card reads on identifying association between devices that share at least one of a common user or a common user account.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468